Title: To Thomas Jefferson from Albert Gallatin, 22 January 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Wednesday
                        
                        I send the report in D. Duncan’s care. The successor I suggested is George Hoffman of
                                Michigan territory & the designation of the office Collector of the District of
                                Michillimakinac & Inspector of the Revenue for the port of Michillimakinac.
                        Mr Hoffman is Register of the Land Office of Detroit which office I also suggested
                            might be given to Stanley Griswold; but his nomination (of S. Griswold) need not be immediate.
                  With respectful attachment
                            Your obedt. Sert.
                                            
                            Albert Gallatin
                     
                        
               